UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1816


RONALD GEORGE BAILEY-EL,

                    Plaintiff - Appellant,

             v.

HOUSING AUTHORITY OF BALTIMORE CITY; MS. GREEN, Regional
Director; KIMBERLY GRAHAM, Director of Human Resources; CARLA
WALTON, Current Director of Human Resources; ODYSSEY JOHNSON,
Manager; ANTHONY COATES, President of Local 647; AFSME LOCAL 647,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:15-cv-02063-RDB)


Submitted: February 12, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, and WYNN and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald G. Bailey-El, Appellant Pro Se. Carrie Blackburn Riley, BLACKBURN RILEY
LLC, Baltimore, Maryland, for Appellee Housing Authoring of Baltimore City.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald George Bailey-El appeals the district court’s order denying his motion to

appoint counsel and granting the Housing Authority of Baltimore City’s motion to dismiss

Bailey-El’s 42 U.S.C. § 1983 (2018) complaint as a sanction for Bailey-El’s failure to

cooperate with discovery. We have reviewed the record and find no reversible error.

Accordingly, although we grant Bailey-El leave to proceed in forma pauperis, we deny his

motion for appointment of counsel and affirm for the reasons stated by the district court.

Bailey-El v. Hous. Auth. of Baltimore City, No. 1:15-cv-02063-RDB (D. Md. July 3, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2